DETAILED ACTION

This Office action is in response to papers submitted under AFCP 2.0 on 8 February 2021.

Claims 1-6, 7-9, 11-13, and 15-21 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9, 11-13, and 15-21 are allowed.  The claims are renumbered 1-17.

The following is an examiner’s statement of reasons for allowance:
	While the reference of prior art to Bui et al. (USPAPN US 2016/0263832 A1) teaches of a CAM system configured to cause a processor to generate instructions for a 3D printer to additively build on an article, the reference to Hellestam (USPAPN US 2016/0167160 A1 teaches of a method for forming at least one 3D article through successive fusion of parts, the reference of Roychowdhury et al. (USPAPN US 2019/0163167 A1) teaches the creation of an industrial asset via additive manufacturing, and the reference of Crear et al. (USPAPN US 2019/0056714 A1) teaches of a computerized method, system, and program for additive manufacturing,  none of these references taken either alone or in combination with the prior arts of record disclose for operating at least one apparatus for additively manufacturing of 3D 
	(claims 1 and 13)  “… irradiating, with an irradiation device, the at least one layer of build material according to at least one irradiation parameter, wherein at least one portion of the at least one slice is defined dependent on the at least one irradiation parameter, and wherein the slice direction is defined dependent on the at least one irradiation parameter and wherein the slice data comprises: a plurality of first slices corresponding to a first section of the object; and a plurality of second slices corresponding to at least a second section of the object, wherein the plurality of first slices and the plurality of second slices differ in number.”,
in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the Applicant's invention defines over the prior art(s) of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Gagliano, Applicant’s representative, on Tuesday, March 9, 2021.

The application has been amended as follows: 
Please amend all claims as per claims in attachment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 11, 2021




/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119